                                                                              1


1                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF TENNESSEE
2                          NASHVILLE DIVISION
3
4     UNITED STATES OF AMERICA     )
                                   )
5     VS                           ) No. 3:15-cr-037-2
                                   )
6     BENJAMIN EDWARD HENRY BRADLEY)
      ______________________________________________________
7
8
9     BEFORE THE HONORABLE ALETA A. TRAUGER, DISTRICT JUDGE
10                       TRANSCRIPT OF PROCEEDINGS
11                            November 29, 2018
12    ______________________________________________________
13
14
15
16
17
18
19
20
21    ______________________________________________________
22    Roxann Harkins, RPR, CRR
      Official Court Reporter
23    801 Broadway, Suite A837
      Nashville, TN 37203
24    615.403.8314
      roxann_harkins@tnmd.uscourts.gov
25



 Case 3:15-cr-00037 Document 1123 Filed 12/07/18 Page 1 of 8 PageID #: 4421
                                                                              2


1     APPEARANCES:
2     For the Government:            CECIL VanDEVENDER
                                     Asst. U.S. Attorney
3                                    110 Ninth Ave S., Suite A961
                                     Nashville, TN 37203
4
5     For the Defendant:             ROBERT LYNN PARRIS
                                     200 Jefferson Avenue, Ste 1500
6                                    Memphis, TN 38103
7
      (via phone)                    MELISSA M. SALINAS
8                                    University of Michigan Law
                                        School
9                                    363 Legal Research Building
                                     801 Monroe Street
10                                   Ann Arbor, MI 48109
11
      (via phone)                    DAVID B. SMITH
12                                   108 North Alfred Street
                                     First Floor
13                                   Alexandria, VA 22314
14
15
16
17
18
19
20
21
22
23
24
25



 Case 3:15-cr-00037 Document 1123 Filed 12/07/18 Page 2 of 8 PageID #: 4422
                                                                              3


1
2                      The above-styled cause came to be heard
3     on November 29, 2018, before the Hon. Aleta A.
4     Trauger, District Judge, when the following
5     proceedings were had at 11:06 a.m. to-wit:
6
7                      THE COURT:     Good morning.      We're here on
8     a status conference in United States versus Benjamin
9     Bradley.     We have for the government Cecil
10    VanDevender.      Good morning.
11                     MR. VanDEVENDER:       Good morning,
12    Your Honor.
13                     THE COURT:     And for Mr. Bradley we have
14    in the courtroom Robert Parris from Memphis.               And then
15    I understand we have on the phone David Smith in
16    Alexandria, Virginia; is that right?
17                     MR. SMITH:     Yes, Your Honor.       I'm having
18    great difficulty hearing what's going on, so if
19    everyone could speak into the microphone, I think I'll
20    be able to hear properly.
21                     THE COURT:     Okay.    I'll try to --
22                     MR. SMITH:     Otherwise it doesn't work.
23                     THE COURT:     Very good.      And we also have
24    Melissa Salinas from Ann Arbor.           And she has with her
25    a law student, Emerson Bursis; is that right?



 Case 3:15-cr-00037 Document 1123 Filed 12/07/18 Page 3 of 8 PageID #: 4423
                                                                              4


1                      MS. SALINAS:      That's right, Your Honor.
2     Thank you.
3                      THE COURT:     Okay.    Have you-all had any
4     discussions about how you wish to approach the issues
5     that were remanded in terms of the forfeiture
6     fact-finding in terms of Mr. Bradley's involvement in
7     this conspiracy?
8                      Mr. VanDevender looks like he has
9     something to say, he's coming to the podium.               And he
10    will speak into the microphone.
11                     MR. VanDEVENDER:       Thank you.     Good
12    morning, Your Honor.        We have had a brief email
13    exchange and then Mr. Parris and I have chatted a
14    little bit.      As I understand it, the defendant intends
15    to file a motion to dismiss the forfeiture
16    allegations.      And there's been some discussion of kind
17    of the timing for the briefing of that.
18                     At the same time we've had some very
19    preliminary discussions about whether there might be a
20    possibility of resolving the outstanding forfeiture
21    issues with an agreed resolution.
22                     And so I think what we might propose is
23    basically set a briefing schedule that would allow
24    both the brief to be completed and allow the parties a
25    little bit of time just to kind of see if adjudication



 Case 3:15-cr-00037 Document 1123 Filed 12/07/18 Page 4 of 8 PageID #: 4424
                                                                              5


1     of that might be avoided.
2                      So perhaps I'd propose maybe the
3     defendant's brief filed in early to midJanuary in
4     light of the holidays, then maybe give us 30 days to
5     respond.     But I'm flexible if the Court had other
6     ideas.
7                      THE COURT:     Okay.    Who will be filing
8     this motion, Mr. Parris or Ms. Salinas or whom?
9                      MS. SALINAS:      That would be me.
10                     THE COURT:     Okay.
11                     MS. SALINAS:      The law clinic.       Yeah, I
12    will file that.
13                     THE COURT:     All right.      And so how about,
14    do you want to say by January 11 you would file the
15    motion?
16                     MS. SALINAS:      That's fine, Your Honor.
17    Thank you.
18                     THE COURT:     Okay.    And then the
19    government wants 30 days to respond.             Is that right,
20    Mr. VanDevender?
21                     MR. VanDEVENDER:       Yes, please,
22    Your Honor.
23                     THE COURT:     That's fine.      And then I'll
24    give -- Ms. Salinas, I'll give you 14 days to file a
25    reply.    I often find replies very helpful.



 Case 3:15-cr-00037 Document 1123 Filed 12/07/18 Page 5 of 8 PageID #: 4425
                                                                              6


1                      MS. SALINAS:      Thank you.
2                      THE COURT:     So we'll just deal with it in
3     that manner, and if in the meantime you-all can
4     resolve how we're going to deal with this, I would
5     welcome that.      So is there anything else we need to
6     discuss?
7                      MR. SMITH:     Your Honor, this is David
8     Smith.    We think our motion may be slightly over the
9     20-page motion limit that we believe you have in your
10    court.    And I'm wondering if we could ask you now for
11    a few extra pages beyond that because it's a pretty
12    heavy motion --
13                     THE COURT:     Okay.
14                     MR. SMITH:     -- with a lot of cutting
15    edge -- well, two very cutting-edge issues that are
16    really issues of first impression for --
17                     THE COURT:     What -- would you like 25
18    pages or 30 pages?        What are you thinking?
19                     MR. SMITH:     Well, 30 pages would be
20    plenty.    I think we could probably do it in 25 pages.
21                     THE COURT:     I'll give you 30.
22                     MR. SMITH:     So we can have up to 30?
23                     THE COURT:     Yes, you may.
24                     MR. SMITH:     That would be great.
25                     THE COURT:     And the government may also



 Case 3:15-cr-00037 Document 1123 Filed 12/07/18 Page 6 of 8 PageID #: 4426
                                                                              7


1     have 30 pages for its response.           Let's try to limit
2     the reply to 10 pages.         Okay?    All right, folks.
3                      MS. SALINAS:      Thank you.
4                      THE COURT:     I am very troubled by
5     forfeiture in criminal actions, and I welcome whatever
6     you can do to modify the present system.              I think
7     saddling defendants who have spent years in jail with
8     large forfeiture judgments is very unfair.
9                      And so I welcome whatever you can do to
10    change this process so that when people finish paying
11    their debt to society, which they think they have done
12    when they have served years in prison, they also are
13    not saddled with large judgments.
14                     So I will set out an order with this
15    briefing schedule and look forward to your arguments.
16    Anything else?
17                     MR. VanDEVENDER:       Not from the
18    government, Your Honor.
19                     THE COURT:     Very good.      Thank you.
20                     MS. SALINAS:      Nothing for us, thank you.
21                     THE COURT:     We're in recess.
22                     (Which were all of the proceedings had in
23    the above-captioned cause on the above-captioned
24    date.)
25



 Case 3:15-cr-00037 Document 1123 Filed 12/07/18 Page 7 of 8 PageID #: 4427
1                      REPORTER'S CERTIFICATE PAGE
2
3                  I, Roxann Harkins, Official Court Reporter
4     for the United States District Court for the Middle
5     District of Tennessee, in Nashville, do hereby
6     certify:
7                That I reported on the stenographic machine
8     the proceedings held in open court on November 29,
9     2018, in the matter of UNITED STATES OF AMERICA v.
10    BENJAMIN EDWARD HENRY BRADLEY, Case No. 3:15-cr-037-2;
11    that said proceedings were reduced to typewritten form
12    by me; and that the foregoing transcript is a true and
13    accurate transcript of said proceedings.
14
15               This is the 7th day of December, 2018.
16
17                            s/ Roxann Harkins____
                              ROXANN HARKINS, RPR, CRR
18                            Official Court Reporter
19
20
21
22
23
24
25



 Case 3:15-cr-00037 Document 1123 Filed 12/07/18 Page 8 of 8 PageID #: 4428
